Jordan, Presiding Judge,
dissenting. If an insurance contract is unambiguous, it must be construed to mean what it says, including limitations on coverage. State Farm Mut. Auto. Ins. Co. v. Sewell, 223 Ga. 31 (153 SE2d 432); Cherokee Credit Life Ins. Co. v. Baker, 119 Ga. App. 579, 582 (168 SE2d 171).
In my opinion, there is no ambiguity in the contractual provisions here involved. The contract covers the cost of tearing out and replacing a portion of the slab or the building, if this expense is required to repair the leak in the plumbing system. The word "required” should be given its literal meaning, i.e., necessary or essential. It is obvious from the plaintiff’s testimony that the system as actually repaired functions as well as the previous system, except for a slight drop in water pressure, and that an increase in the size of the pipe would restore the function to its original state, without any required expense of tearing out and replacing the slab or any part of the building.
There is no claim that the expense to the plaintiff, in effecting repairs to the system itself in the manner shown, exceeds the cost of repairing the system by replacing the pipe in its original loca*233tion, or that this additional expense, if any, should be borne by the insurer in lieu of the expense avoided by not cutting into the slab.
Under the terms of this contract, the action taken by the plaintiff in connection with the water system was simply not covered, and the trial court erred in denying the defendant’s motion for summary judgment.
I am authorized to state that Presiding Judge Hall and Judges Eberhardt and Deen concur in this dissent.